1
2
3
4
5
6
7                    IN THE UNITED STATES DISTRICT COURT
8                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
                    (THE HONORABLE JANIS L. SAMMARTINO)
9
10   UNITED STATES OF AMERICA,               ) Case No. 19-cr-0532-JLS
                                             )
11                 Plaintiff,                )
12          vs.                              ) ORDER CONTINUING
                                             ) SENTENCING HEARING
13   NAM-PHONG H. LE,                        )
14                 Defendant,                )
                                             )
15                                           )
                                             )
16
17
            Pursuant to joint motion, it is hereby ORDERED that the Sentencing
18
     Hearing presently set for July 12, 2019 is continued to August 30, 2019 at 9:00
19
     a.m.
20          IT IS SO ORDERED.
21   Dated: June 14, 2019
22
23
24
25
26
27
28
